Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Supreme Court precedent and recent Federal Circuit decisions indicate that a statutory “process" under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing. 
While the instant claim recites a series of steps or acts to be performed, the claim neither transforms underlying subject matter nor positively ties to another statutory category that accomplishes the claimed method steps, and therefore does not qualify as a statutory process, recalling In re Bilski.  
Claim 19 is directed to non-transitory subject matter because it recited merely a computer-readable medium (the claim does not disclose that the claimed “computer-readable storage medium” is a non-transitory medium. The Examiner asserts that the claimed “computer-readable storage medium” can be a transitory signal, which is non-statutory. The Examiner suggests that Applicant replace “computer-readable storage medium” with “non-transitory computer-readable storage medium” or clarify that the “computer-readable storage medium” is non-transitory either in the specification or on the records).
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 18, 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Huiming et al (CN111031368A).
Regarding claim 10, Huiming et al disclose a method for projecting a screen, applicable to a screen projection terminal, the method comprising:
sending multimedia screen projection information to a display device (Huiming et al; Page 11; S603); and in response to receiving play state information of an audio of multimedia projected by the screen projection terminal from the display device (Huiming et al; Page 11; S607), entering an audio play mode corresponding to the play state information (Huiming et al; Page 11; S613; output audio data corresponding to audio switching instruction).

Regarding claim 18, Huiming et al disclose a screen projection terminal comprising: a memory storing a computer program (Huiming et al; Page 13; lines 25-40); and a processor communicably connected to the memory (Huiming et al; Page 13; lines 25-40); wherein the processor, when running the computer program, is caused to perform the method for projecting a screen (Huiming et al; Page 13; lines 25-40) as defined in claim 10 (Huiming et al disclose claim 1).

Regarding claim 20, Huiming et al disclose a non-transitory computer-readable storage medium storing a computer program (Huiming et al; Page 13; lines 25-40), wherein the computer program, when running by a processor, causes the processor to perform the method for projecting a screen (Huiming et al; Page 13; lines 25-40) as defined in claim 10 (Huiming et al disclose claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2020/0183525 A1) in view of Huiming et al (CN111031368A).
Regarding claim 1, Liu disclose a method for projecting a screen, applicable to a display device, the method /comprising: receiving multimedia screen projection information of a plurality of screen projection terminals (Liu et al; Fig 9; smart television receives multimedia screen projection information of mobile phone 100; smart refrigerator and device X); displaying images of multimedia projected by the plurality of screen projection terminals based on the multimedia screen projection information (Liu et al; Fig 9; smart television displays display interface of mobile phone 100), but do not expressly disclose and playing an audio of the multimedia projected by at most one of the plurality of screen projection terminals while displaying the images; and
feeding play state information of the audio of the projected multimedia back to the plurality of screen projection terminals, wherein the screen projection terminal enters a corresponding audio play mode in response to receiving the play state information. However, in the same field of endeavor, Huiming et al disclose a method comprising and playing an audio of the multimedia projected by at most one of the plurality of screen projection terminals while displaying the images (Huiming et al; Page 5; lines 25-40) feeding play state information of the audio of the projected multimedia back to the plurality of screen projection terminals (Huiming et al; Page 6; lines 25-40; receives audio switching instruction), wherein the screen projection terminal enters a corresponding audio play mode in response to receiving the play state information (Huiming et al; Page 5; lines 25-40; initiate playback at screen initiating device side). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback data taught by Huiming for playback of audio in the method taught by Liu. The motivation to do so would have been to improve the quality of the outputted audio signal.

Regarding claim 2, Liu in view of Huiming et al disclose the method according to claim 1, but do not expressly disclose wherein playing the audio of the multimedia projected by at most one of the plurality of screen projection terminals while displaying the images comprises: playing the audio of the multimedia projected by the screen projection terminal corresponding to a first received audio play request; or entering a silent mode. However, in the same field of endeavor, Huiming et al disclose a method wherein playing the audio of the multimedia projected by at most one of the plurality of screen projection terminals while displaying the images comprises: playing the audio of the multimedia projected by the screen projection terminal corresponding to a first received audio play request; or entering a silent mode (Huiming et al; Page 6; lines 25-40; initiate playback at screen initiating device side). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback data taught by Huiming for playback of audio in the method taught by Liu. The motivation to do so would have been to provide a plurality of audio playback options to the user.
 
Regarding claim 3, Liu in view of Huiming et al disclose the method according to claim 1, but do not expressly disclose wherein the play state information comprises at least one of multimedia-played information and multimedia-unplayed information, the corresponding screen projection terminal enters a first audio play mode in response to receiving the multimedia-played information, and the corresponding screen projection terminal enters a second audio play mode in response to receiving the multimedia-unplayed information; wherein the first audio play mode is a mode in which the audio of the multimedia projected by the screen projection terminal is played by the display device; and the second audio play mode is a mode in which the audio of the multimedia projected by the screen projection terminal is played by the screen projection terminal. However, in the same field of endeavor, Huiming et al disclose wherein the play state information comprises at least one of multimedia-played information and multimedia-unplayed information  (Huiming et al; Page 10; S409; lines 15-30; receives audio switching instruction audio switching instruction provides instruction to play or not play audio at screening device), the corresponding screen projection terminal enters a first audio play mode in response to receiving the multimedia-played information (Huiming et al; Page 6; lines 25-40; receives audio switching instruction audio switching instruction provides instruction to play or not play audio at screening device), and the corresponding screen projection terminal enters a second audio play mode in response to receiving the multimedia-unplayed information (Huiming et al; Page 7; lines 1-15;); wherein the first audio play mode is a mode in which the audio of the multimedia projected by the screen projection terminal is played by the display device (Huiming et al; Page 10; S412; lines 15-40;); and the second audio play mode is a mode in which the audio of the multimedia projected by the screen projection terminal is played by the screen projection terminal (Huiming et al; Page 7; lines 1-15;). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback switching taught by Huiming for playback of audio in the method taught by Liu. The motivation to do so would have been to improve the effects of playing audio in the projection screen.

Regarding claim 4, Liu in view of Huiming et al disclose the method according to claim 3, but do not expressly disclose further comprising: receiving first feedback information from a first screen projection terminal for an audio switch request of a second screen projection terminal; wherein the first screen projection terminal is a screen projection terminal in the first audio play mode in the plurality of screen projection terminals, the second screen projection terminal is a screen projection terminal in the second audio play mode in the plurality of screen projection terminals, and the first feedback information indicates approval of switching; and in response to receiving the first feedback information, switching the currently played audio to the audio of the multimedia projected by the second screen projection terminal, and controlling the second screen projection terminal to be switched to the first audio play mode. However, in the same field of endeavor, Huiming et al disclose further comprising: receiving first feedback information from a first screen projection terminal for an audio switch request of a second screen projection terminal (Huiming et al; Page 11; lines 15-40); wherein the first screen projection terminal is a screen projection terminal in the first audio play mode in the plurality of screen projection terminals (Huiming et al; Page 12; lines 25-35), the second screen projection terminal is a screen projection terminal in the second audio play mode in the plurality of screen projection terminals, and the first feedback information indicates approval of switching (Huiming et al; Page 12; lines 1-15;); and in response to receiving the first feedback information (Huiming et al; Page 11; lines 1-15;), switching the currently played audio to the audio of the multimedia projected by the second screen projection terminal (Huiming et al; Page 11; lines 15-30), and controlling the second screen projection terminal to be switched to the first audio play mode (Huiming et al; Page 12; lines 1-15;). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback switching taught by Huiming for playback of audio in the method taught by Liu. The motivation to do so would have been to reduce the complexity of the screen sharing method.

Regarding claim 5, Liu in view of Huiming et al disclose the method according to claim 3, but do not expressly disclose further comprising: stopping playing the audio of the multimedia projected by a first screen projection terminal in response to receiving exit information from the first screen projection terminal; and playing the audio of the multimedia projected by a second screen projection terminal in response to receiving an audio play instruction from the second screen projection terminal by the display device in a non-audio play state; wherein the first screen projection terminal is a screen projection terminal in the first audio play mode in the plurality of screen projection terminals, and the second screen projection terminal is a screen projection terminal in the second audio play mode in the plurality of screen projection terminals. However, in the same field of endeavor, Huiming et al disclose further comprising: stopping playing the audio of the multimedia projected by a first screen projection terminal in response to receiving exit information from the first screen projection terminal (Huiming et al; Page 10; lines 15-30); and playing the audio of the multimedia projected by a second screen projection terminal in response to receiving an audio play instruction from the second screen projection terminal by the display device in a non-audio play state (Huiming et al; Page 10; lines 15-30); wherein the first screen projection terminal is a screen projection terminal in the first audio play mode in the plurality of screen projection terminals, and the second screen projection terminal is a screen projection terminal in the second audio play mode in the plurality of screen projection terminals (Huiming et al; Page 10; lines 15-30). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback switching taught by Huiming for playback of audio in the method taught by Liu. The motivation to do so would have been to improve the reduction of power consumption at the display device.

Regarding claim 6, Liu in view of Huiming et al disclose the method according to claim 1, but do not expressly disclose further comprising: sending multimedia indication information of the multimedia projected by each of the screen projection terminals to at least one of the plurality of screen projection terminals, wherein the multimedia indication information comprises image indication information and audio indication information; receiving selection information from the at least one screen projection terminal, wherein the selection information is sent by a corresponding screen projection terminal for a select operation of a displayed image list and a displayed audio list, the image list and the audio list are acquired based on the multimedia indication information, and the selection information indicates target information, the target information comprising at least one of image information and audio information of target multimedia; and sending the target information to the corresponding screen projection terminal in response to receiving the selection information. However, in the same field of endeavor, Huiming et al disclose further comprising: sending multimedia indication information of the multimedia projected by each of the screen projection terminals to at least one of the plurality of screen projection terminals (Huiming et al; Page 8; lines 1-10), wherein the multimedia indication information comprises image indication information and audio indication information (Huiming et al; Page 8; lines 1-15;); receiving selection information from the at least one screen projection terminal (Huiming et al; Page 8; S302; lines 10-25), wherein the selection information is sent by a corresponding screen projection terminal for a select operation of a displayed image list and a displayed audio list, the image list and the audio list are acquired based on the multimedia indication information (Huiming et al; Page 8; S302; lines 10-25), and the selection information indicates target information, the target information comprising at least one of image information and audio information of target multimedia (Huiming et al; Page 8; S302; lines 10-30); and sending the target information to the corresponding screen projection terminal in response to receiving the selection information (Huiming et al; Page 8; S302; lines 10-25). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback switching taught by Huiming for playback of audio in the method taught by Liu. The motivation to do so would have been to improve the reduction of noise at the display device.

Regarding claim 7, Liu in view of Huiming et al disclose the method according to claim 1, further comprising: displaying a screen projection terminal list, and an image list and an audio list of the multimedia projected by each of the screen projection terminals (Liu et al; Fig 9; widget 101 is a list of sources); determining a target screen projection terminal in response to a select operation for the screen projection terminal list (Liu et al; Fig 9; widget 101 show a selection of sources my phone has been selected as source); determining target information in response to a select operation for the image list and the audio list (Liu et al; Fig 9; widget 101 show a selection of sources my phone has been selected as source), wherein the target information comprises at least one of image information and audio information of the target multimedia (Liu et al; Para [0115]); and sending the target information to the target screen projection terminal (Liu et al; Para [0115]).

Regarding claim 8, Liu in view of Huiming et al disclose a method according to claim 1, wherein the multimedia is a video (Liu et al; Para [0002]).

Regarding claim 9, Liu et al disclose a display device, comprising:
a memory storing a computer program (Liu et al; Para [0036]); and
a processor communicably connected to the memory (Liu et al; Para [0036]);
wherein the processor, when running the computer program, is caused to perform the method (Liu et al; Para [0036]) for projecting a screen according to claim 1 (Liu et al in view of Huiming disclose claim 1).

Regarding claim 19, Liu et al disclose a computer-readable storage medium storing a computer program (Liu et al; Para [0036]), wherein the computer program, when run by a processor, causes the processor to perform the method for projecting a screen (Liu et al; Para [0036]) as defined in claim 1 (Liu in view of Huiming disclose claim 1).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huiming et al (CN111031368A).
Regarding claim 11, Huiming et al disclose the method according to claim 10, but do not expressly disclose wherein entering the audio play mode corresponding to the play state information comprises: entering a first audio play mode in response to receiving multimedia-played information of the audio of the multimedia projected by the screen projection terminal from the display device, wherein the first audio play mode is a mode in which the audio of the multimedia projected by the screen projection terminal is played by the display device; or entering a second audio play mode in response to receiving multimedia-unplayed information of the audio of the multimedia projected by the screen projection terminal from the display device, wherein the second audio play mode is a mode in which the audio of the multimedia projected by the screen projection terminal is played by the screen projection terminal. However, in the same field of endeavor, Huiming et al disclose in another embodiment a method wherein entering the audio play mode corresponding to the play state information comprises: entering a first audio play mode in response to receiving multimedia-played information of the audio of the multimedia projected by the screen projection terminal from the display device (Huiming et al; Page 10; S409; lines 15-30; receives audio switching instruction audio switching instruction provides instruction to play or not play audio at screening device), wherein the first audio play mode is a mode in which the audio of the multimedia projected by the screen projection terminal is played by the display device (Huiming et al; Page 10; S412; S605; lines 12-25; end operation of audio switchback and audio is locally by display device); or entering a second audio play mode in response to receiving multimedia-unplayed information of the audio of the multimedia projected by the screen projection terminal from the display device (Huiming et al; Page 10; S409-S410; lines 15-30;), wherein the second audio play mode is a mode in which the audio of the multimedia projected by the screen projection terminal is played by the screen projection terminal (Huiming et al; Page 10; S410;S613 lines 15-30;output audio at screen initiating device). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback data taught by Huiming for playback of audio in the method taught by Liu. The motivation to do so would have been to improve the sensory experience to the user.

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huiming et al (CN111031368A) in view of Wang et al (WO 2021/103846 A1).
Regarding claim 12, Huiming et al disclose the method according to claim 11, but do not expressly disclose wherein the screen projection terminal is a first screen projection terminal, the first screen projection terminal being a screen projection terminal currently active in the first audio play mode; and the method further comprises:
receiving an audio switch request from a second screen projection terminal, wherein the second screen projection terminal is a screen projection terminal currently active in the second audio play mode; sending first feedback information for the audio switch request to the display device and the second screen projection terminal, wherein the first feedback information indicates approval of switching; and switching the current first audio play mode of the first screen projection terminal to the second audio play mode. However, in the same field of endeavor, Wang et al disclose a method wherein the screen projection terminal is a first screen projection terminal, the first screen projection terminal being a screen projection terminal currently active in the first audio play mode (Wang et al; Para [0146]-[0148]); and the method further comprises: receiving an audio switch request from a second screen projection terminal (Wang et al; Para [0068]), wherein the second screen projection terminal is a screen projection terminal currently active in the second audio play mode (Wang et al; Para [0146]-[0148]); sending first feedback information for the audio switch request to the display device and the second screen projection terminal, wherein the first feedback information indicates approval of switching (Wang et al; Para [0146]-[0148]); and switching the current first audio play mode of the first screen projection terminal to the second audio play mode (Wang et al; Para [0068]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback data taught by Wang for playback of audio in the method taught by Huiming. The motivation to do so would have been to increase the spaciousness of the outputted sound signal.

Regarding claim 13, Huiming et al disclose the method according to claim 11, but do not expressly disclose wherein the screen projection terminal is a first screen projection terminal, the first screen projection terminal being a screen projection terminal currently active in the first audio play mode; but do not expressly disclose and the method further comprises: sending exit information to the display device and a second screen projection terminal respectively in response to receiving a play stop instruction, such that the display device stops playing the audio of the multimedia projected by the first screen projection terminal, and the second screen projection terminal sends an audio play instruction to the display device in response to receiving a switch instruction; wherein the second screen projection terminal is a screen projection terminal currently active in the second audio play mode. However, in the same field of endeavor, Wang et al disclose a method wherein the screen projection terminal is a first screen projection terminal, the first screen projection terminal being a screen projection terminal currently active in the first audio play mode (Wang et al; Para [0146]-[0147]); and the method further comprises: sending exit information to the display device and a second screen projection terminal respectively in response to receiving a play stop instruction (Wang et al; Para [0146]-[0147]), such that the display device stops playing the audio of the multimedia projected by the first screen projection terminal, and the second screen projection terminal sends an audio play instruction to the display device in response to receiving a switch instruction (Wang et al; Para [0146]-[0147]); wherein the second screen projection terminal is a screen projection terminal currently active in the second audio play mode (Wang et al; Para [0068]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback data taught by Wang for playback of audio in the method taught by Huiming. The motivation to do so would have been to reduce processing load on the display device.

Regarding claim 14, Huiming et al disclose the method according to claim 10, but do not expressly disclose wherein the screen projection terminal is a second screen projection terminal, the second screen projection terminal being a screen projection terminal currently active in a second audio play mode; and the method further comprises: sending an audio switch request to a first screen projection terminal in response to receiving a switch instruction, wherein the first screen projection terminal is a screen projection terminal currently active in a first audio play mode; receiving first feedback information from the first screen projection terminal for the audio switch request, wherein the first feedback information indicates approval of switching; and switching the current second audio play mode of the second screen projection terminal to the first audio play mode in response to receiving the first feedback information. However, in the same field of endeavor, Wang et al disclose a method wherein the screen projection terminal is a second screen projection terminal, the second screen projection terminal being a screen projection terminal currently active in a second audio play mode (Wang et al; Para [0068]); and the method further comprises: sending an audio switch request to a first screen projection terminal in response to receiving a switch instruction, wherein the first screen projection terminal is a screen projection terminal currently active in a first audio play mode (Wang et al; Para [0068]); receiving first feedback information from the first screen projection terminal for the audio switch request, wherein the first feedback information indicates approval of switching (Wang et al; Para [0068]); and switching the current second audio play mode of the second screen projection terminal to the first audio play mode in response to receiving the first feedback information (Wang et al; Para [0068]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback data taught by Wang for playback of audio in the method taught by Huiming. The motivation to do so would have been to reduce processing load on the display device.

Regarding claim 15, Huiming et al disclose the method according to claim 10, but do not expressly disclose wherein the screen projection terminal is a second screen projection terminal, the second screen projection terminal being a screen projection terminal currently active in a second audio play mode; and the method further comprises: upon receipt of exit information from a first screen projection terminal, sending an audio play instruction to the display device in response to receiving a switch instruction; wherein the audio play instruction is configured to instruct the display device to play the audio of the multimedia projected by the second screen projection terminal, and the first screen projection terminal is a screen projection terminal currently active in a first audio play mode. However, in the same field of endeavor, Wang et al disclose a method wherein the screen projection terminal is a second screen projection terminal, the second screen projection terminal being a screen projection terminal currently active in a second audio play mode (Wang et al; Para [0146]-[0147]); and the method further comprises: upon receipt of exit information from a first screen projection terminal, sending an audio play instruction to the display device in response to receiving a switch instruction (Wang et al; Para [0146]-[0147]); wherein the audio play instruction is configured to instruct the display device to play the audio of the multimedia projected by the second screen projection terminal, and the first screen projection terminal is a screen projection terminal currently active in a first audio play mode (Wang et al; Para [0068]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback data taught by Wang for playback of audio in the method taught by Huiming. The motivation to do so would have been to improve the reduction of size of the display device.

Regarding claim 16, Huiming et al disclose the method according to claim 10, but do not expressly disclose further comprising: displaying an image list and an audio list based on multimedia indication information of multimedia projected by each of the screen projection terminals received from the display device, wherein the multimedia indication information comprises image indication information and audio indication information; sending selection information to the display device in response to a select operation for the image list and the audio list, wherein the selection information indicates target information, the target information comprising at least one of image information and audio information of target multimedia; and displaying at least one of a corresponding image and a corresponding audio in response to receiving target information from the display device. However, in the same field of endeavor, Wang et al disclose a method further comprising: displaying an image list and an audio list based on multimedia indication information of multimedia projected by each of the screen projection terminals received from the display device (Wang et al; Para [0146]-[0147]), wherein the multimedia indication information comprises image indication information and audio indication information (Wang et al; Para [0146]-[0147]); sending selection information to the display device in response to a select operation for the image list and the audio list, wherein the selection information indicates target information, the target information comprising at least one of image information and audio information of target multimedia (Wang et al; Para [0146]-[0147]); and displaying at least one of a corresponding image and a corresponding audio in response to receiving target information from the display device (Wang et al; Para [0068]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback data taught by Wang for playback of audio in the method taught by Huiming. The motivation to do so would have been to improve the data transfer rate of the display device.

Regarding claim 17, Huiming et al disclose the method according to claim 10, but do not expressly disclose further comprising: receiving target information from the display device for the screen projection terminal, wherein the target information comprises at least one of image information and audio information of target multimedia; and playing at least one of a corresponding image and a corresponding audio of the target information; wherein the image information of the target multimedia is image information determined by the display device in response to a select operation for an image list of multimedia projected by each of the screen projection terminals; and the audio information of the target multimedia is audio information determined by the display device in response to a select operation for an audio list of the multimedia projected by each of the screen projection terminals. However, in the same field of endeavor, Wang et al disclose a method further comprising: receiving target information from the display device for the screen projection terminal (Wang et al; Para [0146]-[0147]), wherein the target information comprises at least one of image information and audio information of target multimedia (Wang et al; Para [0146]-[0147]); and playing at least one of a corresponding image and a corresponding audio of the target information (Wang et al; Para [0146]-[0147]); wherein the image information of the target multimedia is image information determined by the display device in response to a select operation for an image list of multimedia projected by each of the screen projection terminals (Wang et al; Para [0146]-[0147]); and the audio information of the target multimedia is audio information determined by the display device in response to a select operation for an audio list of the multimedia projected by each of the screen projection terminals (Wang et al; Para [0068]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the playback data taught by Wang for playback of audio in the method taught by Huiming. The motivation to do so would have been to improve the transmission of data of the display device.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        

/MATTHEW A EASON/Primary Examiner, Art Unit 2651